USDC IN/ND case 3:19-cv-00121-PPS-MGG document 22 filed 11/02/20 page 1 of 11


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 MATTHEW ALAN SCHROCK, JR.,

                      Petitioner,

                     v.                             CAUSE NO.: 3:19-CV-121-PPS-MGG

 WARDEN,

                     Respondent.

                                    OPINION AND ORDER

       Matthew Alan Schrock, Jr., a prisoner without a lawyer, challenges two related

disciplinary proceedings at Westville Correctional Facility in which he was found guilty

of battering two correctional officers. (ECF 1.) He lost 365 days of earned-timed credits

in each case. (Id.) The charges were initiated on November 7, 2018, when Investigator B.

Turney wrote two conduct reports charging Mr. Schrock with battery in violation of A-

100 of the Indiana Department of Correction Disciplinary Code for Adult Offenders.

(ECF 13-1 at 1-2.)

       Here’s what the first conduct report says:

       On 08/13/2018 at approximately 4:26 pm offender Schrock, Matthew
       DOC 149622 left the B-Block of H Cell-House (HCH) and entered the A-
       Block side of HCH. During this time Schrock assaulted another staff
       person with a closed fist. Offender Schrock then took the oleoresin
       capsicum (O.C.) gas from Sergeant Hubbard, spraying him (Hubbard) and
       Lt. Bynum.

(ECF 13-1 at 1.) The second one stated:

       On 08/13/2018 at approximately 4:26 pm offender Schrock, Matthew
       DOC 149622 left the B-Block of H Cell-House (HCH) and entered the A-
USDC IN/ND case 3:19-cv-00121-PPS-MGG document 22 filed 11/02/20 page 2 of 11


       Block side of HCH. After entering A-Block, Schrock began to strike
       Lieutenant (Lt.) Bynum. Schrock then took Sergeant (Sgt.) Hubbard[’]s
       oleoresin capsicum (O.C.) and sprayed Lt. Bynum in the face. After
       administering O.C. to Lt. Bynum, offender Schrock continued to strike
       him (Bynum) several times with a closed fist. Offender Schrock then
       administered O.C. to Sgt. Hubbard, striking him in the facial area. Sgt.
       Bagienski then arrived on the unit and restrained offender Schrock.

(ECF 13-1 at 2.) A confidential report of investigation was also prepared, and

documentation was submitted regarding the medical expenses incurred by the officers

as a result of this incident. (ECF 15, 16.) Numerous photographs were also taken of the

officers’ injuries. (ECF 13-3 at 1-16; ECF 13-4 at 1-11.)

       On December 4, 2018, Mr. Schrock was formally notified of the charges. (ECF 13-

5.) He pled not guilty and did not request any witnesses or physical evidence. (Id.) He

also waived his right to 24 hours’ advance notice of the hearing. (Id.) Later that same

day, hearings were held on the charges. (ECF 13-6 at 1-2.) As to the first charge, Mr.

Schrock stated in his defense: “It is the same thing as the other case. I cannot be found

guilty of two different batteries for the battery of Lt. Bynum.” (ECF 13-6 at 1.) As to the

second charge, he stated: “I dropped the OC and cuffed up. The write up says I battered

Lt. Bynum with a closed fist. I can’t be found guilty twice for the same battery.” (Id. at

2.) Based on the evidence, the hearing officer found him guilty of a different




                                               2
USDC IN/ND case 3:19-cv-00121-PPS-MGG document 22 filed 11/02/20 page 3 of 11


disciplinary offense, A-102, Battery.1 (Id. at 1-2.) As a result, Mr. Schrock lost 365 days’

earned-time credits for each case, was demoted in credit-earning class, and was ordered

to pay $4,600 in restitution toward the officers’ medical expenses. (Id. at 1-2.) The

hearing officer chose these sanctions based on the seriousness of the offenses and the

frequency and nature of Mr. Schrock’s disciplinary violations. (Id. at 1-2.) The prison has

no record of Mr. Schrock filing an administrative appeal to the facility head or the final

reviewing authority in either case. (See ECF 13-9 at 1-2.)

        When prisoners lose earned time credits in a disciplinary proceeding, the

Fourteenth Amendment Due Process Clause guarantees them certain procedural

protections: (1) at least 24 hours advance written notice of the charge; (2) an opportunity

to be heard before an impartial decision-maker; (3) an opportunity to call witnesses and

present documentary evidence when consistent with institutional safety and

correctional goals; and (4) a written statement by the fact-finder of evidence relied on

and the reasons for the disciplinary action. Wolff v. McDonnell, 418 U.S. 539 (1974). To

satisfy due process, there must also be “some evidence” to support the hearing officer’s

decision. Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 455 (1985).




        1 The Seventh Circuit has held that due process permits a modification to the original charge
during the course of the disciplinary proceeding as long as the inmate was given “all the information he
needed to defend” against the modified charge. Northern v. Hanks, 326 F.3d 909, 911 (7th Cir. 2003). Here,
Mr. Schrock was provided with notice of the factual basis underlying the charges and was informed that
he was accused of committing battery under IND. CODE § 35-42-2-1. (ECF 13-1 at 1-2; ECF 13-5 at 1-2.)
That statute is violated if the defendant “knowingly or intentionally . . . touches another person in a rude,
insolent, or angry manner.” IND. CODE § 35-42-2-1(c)(1). Mr. Schrock was ultimately found guilty of
violating A-102, Battery, defined as “[k]knowingly or intentionally touching another person in a rude,
insolent, or angry manner.” (ECF 13-2.) In effect, only the code number changed. Mr. Schrock does not
mention this issue or raise any claim about the modification in his petition.


                                                      3
USDC IN/ND case 3:19-cv-00121-PPS-MGG document 22 filed 11/02/20 page 4 of 11


       Mr. Schrock’s petition contains several claims, which can be summarized as

follows: (1) his double jeopardy rights were violated because “both reports only support

battery on Lt. Bynum,” and he cannot be punished twice for the same conduct; (2) the

disciplinary hearings were “improper” because he wanted a continuance pending the

resolution of criminal charges arising out of this same incident; (3) the hearing officer

had “no jurisdiction” to order him to pay restitution; and (4) his appeal rights were

violated because the prison delayed in giving him the hearing reports and mishandled

his administrative appeals. (ECF 1 at 3-6.)

       As a preliminary matter, the respondent argues that all of Mr. Schrock’s claims

are procedurally defaulted because he did not file administrative appeals in either case.

(ECF 13 at 7-9.) Before a petitioner can obtain federal habeas relief, he must exhaust all

available state remedies, and the failure to do so constitutes a procedural default

precluding relief on the merits. 28 U.S.C. § 2254(b)(1)(A); Markham v. Clark, 978 F.2d 993,

995-96 (7th Cir. 1992). Indiana does not provide judicial review of decisions by prison

administrative bodies, so the exhaustion requirement in 28 U.S.C. § 2254(b) is satisfied

by pursuing available administrative remedies. Moffat v. Broyles, 288 F.3d 978, 981-82

(7th Cir. 2002). “Indiana offers two levels of administrative review: a prisoner aggrieved

by the decision of a disciplinary panel may appeal first to the warden and then to a

statewide body called the Final Reviewing Authority.” Id. To properly exhaust, “a legal

contention must be presented to each administrative level.” Id. at 982. A federal court

may consider a defaulted claim if the petitioner establishes both “cause” to excuse his

default and “actual prejudice resulting from the alleged constitutional violation.”


                                              4
USDC IN/ND case 3:19-cv-00121-PPS-MGG document 22 filed 11/02/20 page 5 of 11


Crutchfield v. Dennison, 910 F.3d 968, 973 (7th Cir. 2018) (citation and internal quotation

marks omitted). “’Cause’ is an objective factor external to the defense that impeded the

presentation of the claim to the state courts.” Id.

       Here, official prison records reflect that Mr. Schrock did not pursue appeals at

either level of administrative review. (ECF 13-9.) However, in his filings, Mr. Schrock

claims that his efforts to exhaust were thwarted by prison staff. (ECF 18; ECF 19.)

Specifically, he claims that he did not receive the hearing reports until almost a month

after the hearings, and that the prison did properly process his administrative appeals.

(Id.; ECF 1 at 6.) He submits what purports to be handwritten copies of appeals he filed

at both levels of administrative review. (ECF 1-1 at 1-2.) For unknown reasons, neither

the facility head nor the final reviewing authority has any record of receiving these

appeals. (ECF 13-10; ECF 13-1.) Given this conflict in the evidence, it’s best to bypass the

exhaustion issue, because Mr. Schrock’s claims do not entitle him to habeas relief in any

event. See 28 U.S.C. § 2254(b)(2) (“An application for a writ of habeas corpus may be

denied on the merits, notwithstanding the failure of the applicant to exhaust the

remedies available in the courts of the State.”).

       Mr. Schrock first claims that the Double Jeopardy Clause was violated because

“both [conduct] reports only support battery on Lt. Bynum.” (ECF 1 at 3.) For starters,

as a general matter, double jeopardy principles do not apply in the prison disciplinary

context. Meeks v. McBride, 81 F.3d 717, 722 (7th Cir. 1996). But more to the point, Mr.

Schrock was separately charged and punished for battering two different correctional

officers, Lieutenant Bynum and Sergeant Hubbard. Although the conduct reports could


                                              5
USDC IN/ND case 3:19-cv-00121-PPS-MGG document 22 filed 11/02/20 page 6 of 11


have been drafted more clearly, it can be discerned that the first report was intended to

cover the battery against Sergeant Hubbard, and the second to cover the battery against

Lieutenant Bynum. (ECF 13-1 at 1-2.) Mr. Schrock’s argument that he was punished

twice for hitting Lieutenant Bynum finds no support in the record. Nor does the fact

that both charges arose out of the same underlying incident raise a constitutional

concern. See Decker v. Krueger, No. 218-CV-00198-JRS-DLP, 2018 WL 10151943, at *3 (S.D.

Ind. Oct. 12, 2018) (finding no double jeopardy concern where inmate was “charged

with two different prohibited acts” stemming from the same incident); Candelaria v.

Buss, No. 3:07-CV-12RM, 2007 WL 1830816, at *1 (N.D. Ind. June 21, 2007) (rejecting

double jeopardy argument by prisoner who was issued two conduct reports as a result

of the same cell search, because the charges involved “separate violations” of the

Disciplinary Code).

       Mr. Schrock next claims that the hearing officer violated his rights by ordering

him to pay restitution, which he considers “theft” and “racketeering.” (ECF 1 at 4-5;

ECF 18 at 5.) Sanctions related to restitution do not implicate a liberty interest, however,

and are not reviewable in a habeas corpus case. See Smith v. Neal, 660 F. App’x 473, 475

(7th Cir. 2016) (“[R]estitution does not impact the fact or duration of [the petitioner’s]

confinement and therefore is not a valid basis for habeas corpus relief.”). Additionally,

the Disciplinary Code authorizes restitution in the amount of the loss caused by the

inmate’s conduct as an allowable sanction. (ECF 13-7.) Any argument by Mr. Schrock

that the Disciplinary Code did not authorize restitution under the circumstances

amounts to an argument that state law was violated, which would not entitle him to


                                              6
USDC IN/ND case 3:19-cv-00121-PPS-MGG document 22 filed 11/02/20 page 7 of 11


federal habeas relief even if he is correct. Estelle v. McGuire, 502 U.S. 62, 67–68 (1991);

Keller v. Donahue, 271 F. App’x 531, 532 (7th Cir. 2008) (inmate’s claim that hearing

officer failed to follow internal policies and procedures in prison handbook had “no

bearing on his right to due process”).

        Mr. Schrock also claims that his due process rights were violated because he was

not granted a continuance of the hearings. (ECF 1 at 4.) He explains that he wanted a

“stay or continuance because of the pending charges out of Madison County arising

from the incident of these conduct reports.” (Id.) But the record reflects that Mr. Schrock

waived his right to 24 hours’ notice of the hearings (ECF 13-5 at 1-2), and there is no

evidence in the record that he made a timely request for a postponement of either

hearing. The hearing officer cannot be faulted for failing to act on a request Mr. Schrock

did not make at the appropriate time. See Berry v. Knight, 770 F. App’x 265, 266 (7th Cir.

2019); Miller v. Duckworth, 963 F.2d 1002, 1004 n.2 (7th Cir. 1992).

        Additionally, to obtain habeas relief, Mr. Schrock would have to show that the

failure to grant him a continuance prejudiced his defense. Piggie v. Cotton, 342 F.3d 660,

666 (7th Cir. 2003). It is apparent that his request was not based on the need to gather

witnesses or evidence; rather, he claims that he wanted the hearings postponed so that

criminal charges arising from this incident could be resolved.2 (ECF 1 at 4.) To the



        2 The Disciplinary Code provides that all incidents of battery on prison staff “shall be referred to
the local Prosecutor for possible criminal prosecution.” (ECF 13-7 at 1.) The respondent states that he
could not locate any criminal records stemming from this incident. (ECF 13 at 11.) Mr. Schrock asserts in
his traverse that he was being prosecuted in Madison County in connection with this incident as of the
date the traverse was filed and attaches documentation in support. (ECF 18 at 4; ECF 19 at 13-21.) Because
the outcome of the criminal case is irrelevant to this proceeding, the court need not pursue the matter
further.


                                                     7
USDC IN/ND case 3:19-cv-00121-PPS-MGG document 22 filed 11/02/20 page 8 of 11


extent his argument is based on his belief that the Double Jeopardy Clause barred him

from being criminally prosecuted and punished by the prison for the same conduct, this

argument is unavailing. See Meeks, 81 F.3d at 722; Garrity v. Fiedler, 41 F.3d 1150, 1151-52

(7th Cir. 1994). Indeed, even if Mr. Schrock was acquitted on criminal charges stemming

from this incident, he could still be found guilty of battery under the Disciplinary Code,

as a lower standard of proof applies to disciplinary hearings. See Moffat, 288 F.3d at 981

(observing that guilt need not be proven beyond a reasonable doubt in the prison

disciplinary context). He has not demonstrated that he was prejudiced by the lack of a

continuance.

       Although unclear, Mr. Schrock may also be challenging the sufficiency of the

evidence. To satisfy due process, there only needs to be “some evidence” to support the

hearing officer’s decision. Hill, 472 U.S. at 455. As the Seventh Circuit has explained:

       This is a lenient standard, requiring no more than a modicum of evidence.
       Even meager proof will suffice, so long as the record is not so devoid of
       evidence that the findings of the disciplinary board were without support
       or otherwise arbitrary.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks and citations

omitted). A conduct report alone can be sufficient evidence to support a finding of guilt.

McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999). Additionally, it is not the

province of a federal habeas court to “assess the comparative weight of the evidence

underlying the disciplinary board’s decision” or make its own determination of guilt or

innocence. Webb, 224 F.3d at 652.




                                             8
USDC IN/ND case 3:19-cv-00121-PPS-MGG document 22 filed 11/02/20 page 9 of 11


       Mr. Schrock was found guilty of A-102, Battery, defined as “[k]knowingly or

intentionally touching another person in a rude, insolent, or angry manner[.]” (ECF 13-

2.) Punching Lieutenant Bynum in the face and spraying Sergeant Hubbard in the face

with pepper spray undoubtedly meets this definition. Mr. Schrock does not deny that

this incident occurred or that he injured Lieutenant Bynum and Sergeant Hubbard;

instead, his defense at the disciplinary hearings was that he could not be punished

twice for the same conduct. (ECF 13-6 at 1-2.) For the reasons discussed above, that

argument is unavailing. Moreover, the conduct reports, report of investigation, and

photos of the officers’ injuries provide ample evidence to support the guilty findings.

       Mr. Schrock’s final claim is that the prison delayed in sending him the hearing

reports and mishandled his administrative appeals. (ECF 1 at 6.) Due process requires a

written statement by the fact-finder of the evidence relied on and the reasons for the

disciplinary action. Wolff, 418 U.S. at 564. The written statement requirement is “not

onerous” and “[t]he statement need only illuminate the evidentiary basis and reasoning

behind the decision.” Scruggs v. Jordan, 485 F.3d 934, 941 (7th Cir. 2007). Here, the

hearing reports reflect that the hearing officer relied on the conduct reports and

photographs of the officers’ injuries to find Mr. Schrock guilty. (ECF 13-6 at 1-2.) The

reports further reflect that the sanctions imposed were based on the seriousness of the

offenses and the frequency and nature of Mr. Schrock’s conduct violations. (Id.) Though

not overly detailed, the reports adequately illuminate the evidentiary basis and

reasoning behind the hearing officer’s decisions.




                                             9
USDC IN/ND case 3:19-cv-00121-PPS-MGG document 22 filed 11/02/20 page 10 of 11


        Mr. Schrock claims, however, that he was not given a copy of the reports until a

 few weeks after the hearing. (ECF 1 at 6.) The reason for the delay is not clear from the

 record, but in any event, it is clear that he ultimately received a copy of both hearing

 reports. There is no “hard time limit under federal constitutional law” for providing an

 inmate with a hearing report. Jensen v. Knight, No. 1:18-CV-03230-TWP-MPB, 2019 WL

 3779767, at *4 (S.D. Ind. Aug. 12, 2019). Additionally, to obtain habeas relief, he would

 have to show that he was prejudiced by the delay. Piggie, 344 F.3d at 678. He appears to

 claim that the delay hindered his ability to exhaust his administrative appeals, but he

 has not been prejudiced, because this court has considered his claims on the merits

 notwithstanding any failure to exhaust. See Jensen, 2019 WL 3779767, at *4 (inmate did

 not establish that hearing officer’s failure to provide him a copy of hearing report

 prejudiced his ability to pursue an appeal, where the court bypassed the exhaustion

 issue and considered his claims on the merits).

        To the extent that he is claiming that the mishandling of his administrative

 appeals constituted an independent due process violation, appeal rights are not one of

 the rights enumerated in Wolff, and the court cannot require additional due process

 protections beyond those specified in Wolff. See Wolff, 418 U.S. at 564-66; see also Sanchez

 v. Miller, 792 F.2d 694, 702 (7th Cir. 1986) (observing that Wolff “sets forth specific

 minimum procedures and expressly leaves the development of additional safeguards to

 the discretion of the prison authorities”). Accordingly, he has not established an

 entitlement to federal habeas relief.

        For these reasons, the Court:


                                               10
USDC IN/ND case 3:19-cv-00121-PPS-MGG document 22 filed 11/02/20 page 11 of 11


       (1) DENIES the habeas corpus petition (ECF 1);

       (2) DIRECTS the Clerk to enter judgment in this case.

 SO ORDERED.

 ENTERED: November 2, 2020.
                                                /s/ Philip P. Simon
                                                PHILIP P. SIMON, JUDGE
                                                UNITED STATES DISTRICT COURT




                                           11
